Name: Commission Regulation (EEC) No 1771/82 of 2 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200 / 8 Official Journal of the European Communities 7 . 7 . 82 COMMISSION REGULATION (EEC) No 1771/82 of 2 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183 /82 ( 2 ) and in particular Article 7(5 ) thereof, Having regard to Council Regulation (EEC) No 1399/ 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein. Article 2Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1982 . For the Commission Poul DALSAGER Member of the Commission i 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 140, 20. 5 . 1982, p . 1 . ( 3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (4 ) OJ No L 120, 1 . 5 . 1982, p . 1 . ( s) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 6) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 200 / 97 . 7 . 82 Official Journal of the European Communities ANNEX I ( 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC) No 1400 / 81 (general reserve ) 2 . 3 . Beneficiary Country of destination Honduras j* Nicaragua 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea a followed by : Honduras / Para distribuciÃ ³n gratuita ' Nicaragua / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading as soon as possible and at the latest 15 July 1982 10 . Stage and place of delivery Port of unloading Puerto CortÃ ©s (deposi ­ ted on the quay or on lighters ) Port of unloading Corinto ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) President Coronel D. E.M Soto COPEN , Cosego Permanente de Emergencia Nacional , AntigÃ ¼o Edificio de la Escella Militar Francisco Morazan El Obilisco  Comayagiiela D.C. Honduras INSSBI Instituto NicaragÃ ¼ense de Seguro Social Bienestar Social DeleguÃ © Regional a Corinto Rodolfo Bravo 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 200 / 10 Official Journal of the European Communities 7 . 7 . 82 C DConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( EEC ) No 1038 / 82( b ) affectation 2 . Beneficiary Lebanon Jibuti 3 . Country of destination 4 . Total quantity of the con ­ signment 1 100 tonnes 100 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( 6 ) 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique Libanaise / Ã distribuer gratuitement' 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitami ­ nes A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite' 9 . Delivery period Delivery in August 1982 10 . Stage and place of delivery Loading as soon as possible and at the latest 15 August 1982 Community port of loading operating a regular service with the recipient country ( 8 ) Port of unloading Jibuti (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception (*) MinistÃ ¨re du Commerce , Office National d'Approvisionnement et de Commercialisation (O.N.A.C. ) BP 79  Djibouti , TÃ ©l . 35 03 27 ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 12 noon on 19 July 198213 . Expiry of the time limit for submission of tenders 7 . 7 . 82 Official Journal of the European Communities No L 200 / 11 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation ( EEC ) No 1400 / 81 2 . Beneficiary WFP 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 530 tonnes 908 tonnes 85 tonnes 5 . Intervention agency responsible for delivery French German French V 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in August 1982 Delivery in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country U. Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982  No L 200 / 12 Official Journal of the European Communities 7 . 7 . 82 Consignment H I K L 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( [ 981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary WFP 3 . Country of destination See Annex 11 4 . Total quantity of the con ­ signment 409 tonnes 530 tonnes 532 tonnes 375 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6'. Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 6 ) See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 15 August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982 7 . 7 . 82 Official Journal of the European Communities No L 200 / 13 Consignment M N O 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1037 / 82 ( 1982 programme ) ( b ) affectation ( EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination Nicaragua Malta Jamaica 4 . Total quantity of the con ­ signment 1 000 tonnes ( 5 ) 200 tonnes 1 500 tonnes ( 5 ) 5 . Intervention agency responsible for delivery Irish United kingdom Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 ( 9 ) See note ( 6 ) 8 . Markings on the packaging 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua' 'Skimmed-milk powder / Gift of the European Economic Community to the Republic of Malta / For free distribution' 'Skimmed-milk powder enri ­ ched with vitamins A and D / Gift of the European Econo ­ mic Community to Jamaica / For free distribution' 9 . Delivery period Loading in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982 No L 200 / 14 Official Journal of the European Communities 7 . 7 . 82 Consignment P Q R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination } India 4 . Total quantity of the con ­ signment 4 000 tonnes ( s ) 2 000 tonnes ( 5 ) 1 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German United kingdom French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 April 1982 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta ' Madras' 9 . Delivery period Loading in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982 7 . 7 . 82 Official Journal of the European Communities No L 200 / 15 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2 ) of Regulation (EEC) No 303 /77 . (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes; see Article 14 (2 ) of Regulation (EEC) No 303/77. (6) The vitamin A content of the skimmed-milk powder must be 5 000 IU per 100 g minimum. The vitamin D content of the skimmed-milk powder must be 500 IU per 100 g minimum. The mixture of vitamins incorporated in the milk must be guaranteed to contain ten times more vitamin A than vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced with a view to human consumption. The date of manufacture of the skimmed-milk powder must be clearly indicated on the bags . The skimmed-milk powder must have been manufactured not more than one month before the date of delivery of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303 /77. ( 7) The successful tenderer must send a copy of the dispatch documents to: Delegation CEE 12 , Avenue de l'Ethiopie BP 2477  Djibouti telex 5894 Delcom DJ (8 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (9) The product must be delivered by the successful tenderer in containers . No L 200 / 16 Official Journal of the European Communities 7 . 7 . 82 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Panie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 530 Non-vitaminized 400 WFP Tunisia Tunisia 2518 / dried skimmed milk , non ­ enriched / Tunis / gift of the European Economic Community / action of the World Food Programme 130 WFP Tunisia Tunisia 2582 / dried skimmed milk , non ­ enriched / Tunis / gift of the European Economic Community / action of the World Food Programme 908 908 WFP Egypt Egypt 2046 EXP / dried skimmed milk , non-enriched / Alexandria / gift of the European Economic Community / action of the World Food Programme 85 85 WFP Ghana Ghana 2258 EXP 2 / dried skimmed milk , non-enriched / Tema / gift of the European Economic Community / action of the World Food Programme 409 Vitaminized 90 WFP Yemen A. R. Yar 723 / dried skimmed milk , enriched / Hodeidah / gift of the European Economic Community / action of the World Food Programme 139 WFP Syria Syria 2261 / dried skimmed milk , enriched / Lattakia / gift of the European Economic Community / action of the World Food Programme 150 WFP Lebanon Lebanon 524 EXP / dried skimmed milk , enriched / Beirut / gift of the European Economic Community / action of the World Food Programme 30 WFP Sudan Sudan 2386 / dried skimmed milk , enriched / Port Sudan / gift of the European Economic Community / action of the World Food Programme 7 . 7 . 82 Official Journal of the European Communities No L 200 / 17 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 530 530 WFP Ethiopia Ethiopia 2500 / dried skimmed milk enriched / Assab / gift of the European Economic Community / action of the World Food Programme 532 532 WFP Tunisia Tunisia 2493 / dried skimmed milk enriched / Tunis / gift of the European Economic Community / action of the World Food Programme 375 350 WFP Malawi Malawi 525 EXP / dried skimmed milk enriched / Nacala / gift of the European Economic Community / action of the World Food Programme 25 WFP Malawi Malawi 2423 / dried skimmed milk enriched / Nacala / gift of the European Economic Community / action of the World Food Programme